                                   UNITED STATES DISTRICT COURT

                                   MIDDLE DISTRICT OF LOUISIANA

JOHN POULLARD (#98999)
                                                                                           CIVIL ACTION
VERSUS
                                                                                           NO. 19-301-SDD-RLB
JOHN BEL EDWARDS, ET AL.

                                                         ORDER

         Before the Court is the plaintiff’s Motion for Appointment of Special Master and or FBI

Agent (R. Doc. 33), wherein the plaintiff requests that the Court order the appointment of a

special master or an FBI Agent to investigate numerous complaints, many of which have no

bearing on the instant proceeding. Further, the Court finds no authority for the appointment of a

special master or an FBI agent under the circumstances. 1 See Federal Rule of Civil Procedure

53. Accordingly,

         IT IS ORDERED that the plaintiff’s Motion (R. Doc. 33) is DENIED.

         Signed in Baton Rouge, Louisiana, on November 14, 2019.



                                                          S
                                                         RICHARD L. BOURGEOIS, JR.
                                                         UNITED STATES MAGISTRATE JUDGE




1
  To the extent the plaintiff is requesting injunctive relief, the plaintiff must establish: (1) a substantial likelihood of
prevailing on the merits; (2) a substantial threat of irreparable injury if the injunction is not granted; (3) the
threatened injury outweighs any harm that will result to the non-movant if the injunction is granted; and (4) the
injunction will not disserve the public interest. See Ridgely v. Fed. Emergency Mgmt. Agency, 512 F.3d 727, 734
(5th Cir. 2008). The plaintiff has not addressed any of the aforementioned factors in his Motion.
